     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                          FRESNO DIVISION
12
13                                                  )       Case No.: 1:18-cv-00064-JDP
     TONY YBARRA,                                   )
14                                                  )       STIPULATION AND PROPOSED ORDER
                    Plaintiff,                      )
15                                                          TO VOLUNTARY REMAND PURSUANT
                                                    )
            vs.                                     )       TO SENTENCE FOUR OF 42 U.S.C.
16   NANCY A. BERRYHILL,                            )       § 405(g) AND TO ENTRY OF JUDGMENT
     Acting Commissioner of Social Security,        )
17                                                  )
                                                    )
18                  Defendant.                      )
                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective
21   counsel of record, that this action be remanded to the Commissioner of Social Security for
22   further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
23   42 U.S.C. § 405(g), sentence four.

24          On remand, the Appeals Council will evaluate whether Plaintiff’s exceptions to the ALJ’s
     decision were submitted to the Appeals Council timely, and if timely, the Appeals Council will
25
     evaluate the exceptions and additional evidence submitted.
26
27
28

                                                        1
              The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant.
 2
 3
              Dated: February 11, 2019               LAW OFFICES OF LAWRENCE D. ROHLFING
 4
                                                     By: /s/ Lawrence D. Rohlfing by C.Chen*
 5                                                   LAWRENCE D. ROHLFING
                                                     (*as authorized via email on February 11, 2019)
 6
 7            Dated: February 11, 2019               MCGREGOR W. SCOTT
                                                     United States Attorney
 8
                                                     By: /s/ Carolyn B. Chen
 9                                                   CAROLYN B. CHEN
                                                     Special Assistant United States Attorney
10                                                   Attorneys for Defendant
11
12
13
                                                             ORDER
14
15
     IT IS SO ORDERED.
16
17
     Dated:      February 12, 2019
18                                                          UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                        2
